IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
EARL MAYFIELD,
Plaintiff,

Vv. Case No. 20-cv-0952 KG-LF

LT. JACKSON, and
C.O. CLOUD,

Defendants.

MEMORANDUM OPINION AND ORDER
This matter is before the Court on Plaintiff Earl Mayfield’s Civil Complaint. (Doc. 1-1)
(Complaint). Also before the Court is his Motion for Remand. (Doc. 3) (Motion). Plaintiff is
incarcerated and proceeding pro se. He argues prison officials violated the Constitution and
prison policy by confiscating commissary items. Having reviewed the matter sua sponte under
28 U.S.C. § 1915A, the Court will deny the Motion, dismiss the Complaint, and grant leave to

amend.

I. Background!

Plaintiff was previously incarcerated at the Northeast New Mexico Detention Facility
(NNMDF). (Doc. 1-1) at 7. On January 10, 2019, Lieutenant Jackson and Officer Cloud
conducted a random search of Plaintiff's cell. Jd. at 2,7. They discovered legal documents
belonging to other inmates and removed Plaintiff's property from the cell. Jd. at 7. NNMDF
issued a misconduct report for possession of unauthorized documents and improper legal

assistance. Jd. Officer Cloud returned most of Plaintiffs property on January 12, 2019. Id. at 2.

 

' For the purpose of this ruling, the Court assumes the allegations in the Complaint (Doc. 1-1) are true.
However, he did not return certain food and hygiene items purchased from the commissary. Jd.
Plaintiff alleges the items were worth $400. Jd. at 2. Officer Cloud stated Lieutenant Jackson
confiscated the commissary items, but Cloud did not know why. Jd. Plaintiff never received
forms regarding the disposal of evidence or contraband, as mandated by prison policies. /d. at 2,
4.

The Complaint raises claims under the Due Process Clause, the Eighth Amendment, and a
internal New Mexico Corrections Department (NMCD) policies. (Doc. 1) at 3. Plaintiff seeks an
order directing NNMDF to return his commissary items. Jd. at 6. He also seeks at least $50,000
in damages from Defendants Jackson and Cloud. /d. Plaintiff originally filed the Complaint in
New Mexico’s Eighth Judicial District Court, No. D-818-CV-2019-00078. Defendants removed
the Complaint to this Court, and Plaintiff filed the Motion for Remand. (Docs. 1, 3). The Court
will evaluate that Motion before turning to the Complaint.

II. Motion for Remand

Plaintiff asks the Court to remand this matter to state court before evaluating the merits.
He argues the Complaint only raises a state issue and that he did not intend to file a 42 U.S.C. §
1983 civil rights action. (Doc. 3) at 1-2. Defendants oppose a remand, arguing that the
Complaint raises a federal claim. (Doc. 5) at 1-2.

An action filed in state court may be removed to federal district court if the complaint
raises a federal question. See 28 U.S.C. 1441(a). This includes claims arising under the U.S.
Constitution or federal law. See 28 U.S.C. § 1331; Exxon Mobil Corp. v. Allapattah Servs., Inc.,
545 U.S. 546, 552 (2005). Federal question jurisdiction “is governed by the well-pleaded

complaint rule, which provides that federal jurisdiction exists only when a federal question is
presented on the face of the plaintiffs properly pleaded complaint.” Caterpillar, Inc. v. Williams,
482 U.S. 386, 392 (1987) (citations omitted). “The propriety of removal is judged on the
complaint as it stands at the time of the removal.” Pfeiffer v. Hartford Fire Ins. Co., 929 F.2d
1484, 1488 (10th Cir. 1991) (citing Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)).

The Complaint here alleges the confiscation of Plaintiff's commissary items amounts to
“cruel and unusual punishment[,] due process, state/fed law.” (Doc. 1-1) at 3. Plaintiff reiterates
the point on the next page, again raising due process claims under “state and fed[eral] law.” Jd. at
4. Further, although Plaintiff's Motion ostensibly seeks a remand, he goes on to seek an Order
from this Court directing a Martinez investigation. (Doc. 3) at 2-3. A Martinez investigation is a
federal remedy created by the Tenth Circuit “aimed at ferreting out the factual or legal bases for
[the] claims.” Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991) (citing Martinez v. Aaron,
570 F.2d 317, 319-20 (10th Cir. 1978)). Hence, the Complaint was properly removed based on
federal question jurisdiction. The Court will deny Plaintiff's Motion for Remand (Doc. 3) and
review the Complaint.
Il. Standards Governing Initial Review of Prisoner Complaints

Under the Prison Litigation Reform Act (PLRA), federal courts must engage in a
preliminary screening of cases in which prisoners seek redress from a government entity or
officer. See 28 U.S.C. § 1915A(a). The Court must identify any cognizable claim and dismiss
any claim which is frivolous, malicious, fails to state a claim upon which relief may be granted,
or seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §
1915A(b). To avoid dismissal for failure to state a claim, a complaint must present factual

allegations, assumed to be true, that “raise a right to relief about the speculative level.” Bell
Atlantic v. Twombly, 550 U.S. 544, 555 (2007). The complaint must contain “enough facts to
state a claim to relief that is plausible on its face.” Jd. at 570. A court must accept all the well-
pleaded allegations of the complaint as true, and must construe the allegations in the light most
favorable to the plaintiff. Jd. at 555. However, “when the allegations in a complaint, however
true, could not raise a [plausible] claim of entitlement to relief,” the cause of action should be
dismissed. Jd. at 558.

Because Plaintiff is pro se, his “pleadings are to be construed liberally and held to a less
stringent standard than formal pleadings drafted by lawyers.” Hall, 935 F.2d at 1110. Pro se
pleadings are judged by the same legal standards that apply to represented litigants, and it is not
the “proper function of the district court to assume the role of advocate for the pro se litigant.”
Id. However, the Court can overlook the “failure to cite proper legal authority, ... confusion of
various legal theories, ... poor syntax and sentence construction, or ... unfamiliarity with
pleading requirements.” Jd.

IV. Screening the Complaint

 

Plaintiffs primary concern is that prison officials confiscated property without due
process. Plaintiff raises the claim under state and federal law, but New Mexico courts look to the
federal due process standard. See Johnson v. New Mexico Hum. Servs. Dep’t, 2021 WL 72184, at
*6 (N.M. App. Jan. 7, 2021) (“[T]he [federal Supreme Court] test ... is the analytical framework
for analyzing due process issues in New Mexico state courts”); Cordova v. LeMaster, 96 P.3d
778, 783 (N.M. 2004) (applying federal law to state inmate’s due process claim); Matter of
Termination of Boespflug, 845 P.2d 865, 866 (N.M. App. 1992) (citing federal due process law).

The Fourteenth Amendment guarantees due process “when a person is to be deprived of
life, liberty, or property.” Templeman yv. Gunter, 16 F.3d 367, 369 (10th Cir. 1994). In the prison
context, there are two types of property revocations that implicate due process principles. The
first involves the adoption of “new polic[ies] that limit[] the amount of property prisoners c[an]
keep in their cells.” Cosco v. Uphoff, 195 F.3d 1221, 1222 (10th Cir. 1999). “[A] prison
regulation governing what prisoners may possess in their cells will create a protected ... property
interest only if the deprivation ... impos[es] atypical and significant hardship on the inmate in
relation to the ordinary incidents of prison life.” Robinson v. Doe, 761 Fed. App’x 855, 857 (10th
Cir. 2019) (citing Cosco, 195 F.3d at 1222). Policies limiting the retention of hobby materials,
electronic tablets, television, radio, entertainment systems, and snacks do not impose an atypical
and significant hardship on inmates. See Griffin v. Hickenlooper, 549 F. App'x 823, 826 (10th
Cir. 2013); Robinson, 761 Fed. App’x at 857; Cosco, 195 F.3d at 1222.

The second type of property revocation involves the “unauthorized intentional deprivation
of property by a” prison official. Hudson v. Palmer, 468 U.S. 517, 533 (1984). This occurs where
prison officials revoke property “in violation of, rather than according to, established procedure[s].”
Johnson v. Whitney, 723 Fed. App’x 587, 593 (10th Cir. 2018). Such revocation is only actionable
where no “meaningful postdeprivation remedy for the loss is available.” Hudson, 468 U.S. at 533.
Said differently, “[e]ven if the seizure of a prisoner’s property is improper,” it “does not give rise
to a... due process claim if adequate state post-deprivation remedies are available.” Bridgeforth
v. Ramsey, 1999 WL 992978, *1 (10th Cir. Nov. 2, 1999). See also Durre v. Dempsey, 869 F.2d
543, 547 (10th Cir. 1989) (same). The plaintiff “must plead facts showing that his state [post-
deprivation] remedy was inadequate.” Johnson, 723 Fed. App’x at 593; see also Freeman v.

Department of Corrections, 949 F.2d 360, 362 (10th Cir. 1991) (addressing the adequacy of
remedies in connection with a prisoner’s confiscated stereo).

It is not entirely clear why prison officials confiscated Plaintiff's commissary items. The
Complaint appears to allege the confiscation was unauthorized. However, there is no indication
that Plaintiff exceeded the number of snacks or hygiene items allowed by NMCD policy. Therefore
and even assuming an improper confiscation, the Complaint fails to state a due process claim.
Moreover, Plaintiff has not alleged his state remedies - i.e., remedies that fall short of asserting a
constitutional violation - are insufficient. There is a high bar for showing remedies are insufficient.
In Freeman, for instance, the inmate alleged “prison officials confiscated his stereo and refused to
return it. 949 F.2d at 361. “[H]e filed grievances to no avail; he then filed a small claims action
and asked for a default judgment, but he received no response despite repeatedly writing to the state
court regarding the status of his case; and finally, prison officials induced him to dismiss his small
claims action by saying they would return his stereo, but they never did.” Jd Plaintiff has not
shown he exhausted prison grievances or filed a pleading in small claims court. Moreover, the
Complaint fails to specify exactly what items were confiscated. The confiscation of snacks may
be an ordinary aspect of prison life under any standard, regardless of whether the action was
improper or dictated by policy. Hence, the Complaint fails to state a due process claim.

Plaintiff also alleges the lost commissary violates NMCD policy and amounts to cruel and
unusual punishment. A mere violation of prison policy, absent a violation of law, is insufficient to
establish civil liability. See, e.g., Gaines v. Stenseng, 292 F.3d 1222, 1225 (10th Cir. 2002) (finding
no cognizable Section 1983 claim for “alleged violations of ... prison regulations”); Hovater v.
Robinson, 1 F.3d 1063, 1068 n.4 (10th Cir. 1993) (“[A] failure to adhere to administrative

regulations does not equate to a constitutional violation.”). As to the Eighth Amendment claim,
the Complaint does not allege the loss of commissary items “lead to deprivations of essential food,
medical care, ... [or] sanitation.” Rhodes v. Chapman, 452 U.S. 337, 348 (1981). The Complaint
also fails to allege Defendants consciously disregarded a known risk of harm. See Craig v. Eberly,
164 F.3d 490, 495 (10th Cir. 1998). Plaintiff has therefore not stated a cognizable claim based on
violation of NMCD policies or for cruel and unusual punishment.”

Based on the forgoing, the Court will dismiss the Complaint pursuant to Fed. R. Civ. P.
12(b)(6). Pro se prisoners should ordinarily be given an opportunity to “remedy defects potentially
attributable to their ignorance of federal law.” Reynoldson v. Shillinger, 907 F.2d 124, 126 (10th
Cir. 1990). Accordingly, the Court will allow Plaintiff to file an amended complaint within thirty

(30) days of entry of this Order. If he declines to timely file an amended complaint, or files another
pleading that fails to state a claim, the Court may dismiss the case with prejudice and without
further notice.

IT IS ORDERED:

1. Plaintiff's Motion for Remand (Doc. 3) is denied.

2. Plaintiff's Civil Complaint (Doc. 1-1) is dismissed without prejudice.

3. Plaintiff may file an amended complaint within thirty (30) days of entry of this Order.

 

 

UNITED &TATES DISTRE# JUDGE

 

2 To the extent Plaintiff also intends to raise an Eighth Amendment cruel and unusual punishment claim
under state law, such claim also fails. New Mexico has adopted the federal standard for Eighth
Amendment claims. See Griffin v. Penn, 213 P.3d 514, 517 (N.M. App. 2009).

7
